  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )      CRIMINAL ACTION NO.
        v.                              )         2:18cr109-MHT
                                        )              (WO)
ANTONIO OSCAR TATUM                     )

                            OPINION AND ORDER

    This case is before the court on defendant Antonio

Oscar Tatum’s unopposed motion to continue trial. Based

on the representations made on the record on February

22, 2019, and for the reasons set forth below, the

court finds that jury selection and trial, now set for

March    13,    2019,    should        be   continued   pursuant    to    18

U.S.C. § 3161(h)(7).

    While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer,       785   F.2d    1506,      1516    (11th Cir. 1986),        the

court    is    limited      by   the    requirements     of   the   Speedy

Trial Act, 18 U.S.C. § 3161. The Act provides, in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
          offense shall commence within seventy
          days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared   before  a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1). The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”    §     3161(h)(7)(A).         In   granting     such   a

continuance,     the   court      may    consider,   among    other

factors, whether the failure to grant the continuance

“would deny counsel for the defendant ... reasonable

time necessary for effective preparation, taking into

account        the     exercise         of    due       diligence.”

§ 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Tatum in a speedy trial.

Defense counsel initially sought a continuance based on



                                  2
two pending motions, in which Tatum requested funds to

compensate    the   services     of    his    DNA     and    fingerprint

experts. Although the United States Magistrate Judge

has   since    granted      Tatum’s    motions        for    funds,      the

parties have requested additional time for the defense

experts to receive and examine the DNA and fingerprint

analyses.     The   court    concludes,       therefore,        and     both

parties agree, that a continuance is warranted to allow

Tatum and his counsel the opportunity to prepare fully

and effectively for trial.




                                      ***

      Accordingly, it is ORDERED as follows:

      (1)   Defendant    Antonio      Oscar        Tatum’s     motion    to

continue (doc. no. 102) is granted.

      (2) The jury selection and trial, now set for March

13, 2019, are reset for April 8, 2019, at 10:00 a.m.,

in Courtroom 2FMJ of the Frank M. Johnson Jr. United

States      Courthouse      Complex,         One      Church      Street,


                                  3
Montgomery, Alabama.

    DONE, this the 26th day of February, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
